Citation Nr: 1326246	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-46 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) with depression and anxiety.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that determined new and material evidence had not been submitted to reopen the claim for service connection for PTSD with depression and anxiety.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

For the reasons explained below, the issue of entitlement to service connection for PTSD with depression and anxiety on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD with depression and anxiety was most recently denied in a September 2007 rating decision; the Veteran did not appeal that decision and it became final.

2.  Evidence received since the September 2007 rating decision regarding the claim for service connection for PTSD relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD with depression and anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for entitlement to service for an acquired psychiatric disorder, and remands the matter for additional development on the merits.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this claim.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's claim of entitlement to service connection for PTSD was originally denied by a July 2004 rating decision.  The Veteran did not file any statement indicating disagreement with this decision, or submit relevant evidence within one year following the July 2004 decision.  The Veteran filed a claim to reopen in August 2005, which was subsequently denied in a September 2007 rating decision.  Again, the Veteran did not file a Notice of Disagreement with the September 2007 rating decision or submit relevant evidence within one year following the September 2007 decision.  In fact, the next statement received by VA from the Veteran was his January 2009 petition to reopen this claim.  Accordingly, the July 2004 and September 2007 rating decisions are now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012). 

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In this case, the evidence considered at the time of the September 2007 prior final denial included the Veteran's service treatment and service personnel records; a memorandum from the Joint Services Records Research Center (JSRRC) VA coordinator; stressor statements in support of his claim; private treatment records from Dr. Ragsdale dated in October 2005; VA treatment records dated from August 2005 to September 2007; battalion information submitted by the Veteran; and, the report of a September 2007 VA QTC examination.  The RO reopened and denied the Veteran's claim on the merits on the basis that the August 2007 VA QTC examiner determined his PTSD was not the result of his military service.  The RO conceded the Veteran's diagnosis of PTSD, but noted there was no evidence to corroborate his reported in-service stressor and no probative evidence of a causal nexus to service.  

In January 2009, the Veteran again filed a petition to reopen this claim.  The evidence received since the September 2007 rating decision includes records of the Veteran's hospitalization in March 1976 for alcohol addiction; VA treatment records dated through May 2009, showing continuous mental health treatment; a November 2010 statement from Dr. Ragsdale, also indicating his continued mental health treatment; a October 1971 newspaper article submitted by the Veteran in attempt to corroborate his claimed stressor; and, the transcript of the Veteran's June 2011 Travel Board hearing testimony. 

As explained above, the credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the new evidence relates to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim is reopened. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to that extent only, the appeal is allowed.


REMAND

The Board finds that additional development of the evidence is required and, therefore, the case is remanded for the action discussed herein.

As an initial matter, the Board finds that a remand is necessary to obtain outstanding records.  In this regard, the Veteran testified at his Board hearing that he is in receipt of Social Security Administration (SSA) disability benefits for his PTSD.  Unfortunately, it does not appear that his SSA records have been obtained.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  

The Veteran alleges that he suffers from PTSD with depression and anxiety as a result of his military service.  Specifically, the Veteran claims in October 1971 he volunteered for a special detail where a round detonated in a gun and flipped the gun back, smashing one solider into the ground and injuring several others.  The Veteran states he had to put tape around shrapnel in the area and also saw body parts.  However, at that time he was on 10 days restriction and 10 days extra duty as punishment, and the accident occurred in a different company, not the Veteran's.  

Memorandums from the JSRRC dated in March and July 2009 failed to verify the Veteran's reported in-service stressors.  

The Veteran testified during his June 2011 Travel Board that he began experiencing psychiatric symptoms shortly after separation from service, in 1975.   

The Board notes that the Veteran's VA treatment records dated through May 2009 indicate he has been diagnosed with PTSD and depression.  Additionally, records from Fort Logan Mental Health Center show the Veteran was hospitalized for alcoholic addiction from March 1976 to June 1976.  

In light of the above, the Board finds that a VA examination is also warranted. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since May 2009 from the Albuquerque VA Medical Center.  

Additionally, after obtaining any necessary authorization from the Veteran, request his treatment records from Dr. Ragsdale, or any other private treatment provider identified by the Veteran, concerning his psychiatric treatment.  If any requested records cannot be obtained the Veteran should be advised of such.

2.  Request the Veteran's SSA disability records, including all medical records that formed the basis of any decision rendered by that agency.  If the records cannot be obtained, the Veteran should be advised of such.

3.  After the above has been completed to the extent possible and any records received have been associated with the file, the Veteran should be afforded a VA psychiatric examination to determine the current nature of his psychiatric disorder and to obtain an opinion as to whether such is possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any acquired psychiatric disorder identified and provide an opinion as to whether such disorder(s) more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) arose during service or are otherwise related to service.  In rendering the opinion, the examiner should address the notation in the April 1973 service treatment record noting the Veteran stated his first sergeant wanted him to see a psychiatrist for problems the Veteran would not specify.  The examiner should also address the Veteran's childhood abuse and his post service traumatic event involving the death of a co-worker.  The rationale for any opinion offered should be provided.

4.  After completing the above and any other development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


